DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 1 March 2021.
Claims 1-11 are currently pending and have been examined.

Claim Objections
Claims 3-5 are objected to because of the following informalities:  typographical errors.  Claims 3-5 are not in proper claim form because they do not end in a period and therefore are not in proper sentence form.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to a digital map. The recited components of the digital map appear to lack the necessary physical components (hardware) to constitute a machine or manufacture under § 101. Therefore, these claim limitations can be reasonably interpreted as computer program modules or software per se due to the lack of sufficient structure.  Software is not one of the defined statutory classes and is hence rendered non-patentable subject matter.  The mere recitation of a system or apparatus in the preamble does not satisfactorily depict the subject matter which the applicant regards as the invention. 
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claims 1 and 11 recite identifying frustrations and metrics associated with a key activity, determining an improvement opportunity as a function of frustrations, severity and metrics, and assigning a project to each improvement opportunity, where the priority of projects is determined as a function of criticality.  These limitations as drafted, illustrate a process, that under its broadest reasonable interpretation covers performance of the limitations in the mind.  A person making observations and evaluations in their mind can make identifications and determinations and assigning a project can be merely a mental association.  Even if the “assignment” was more detail, the ability to assign, schedule or distribute a project to or for each improvement opportunity would also be considered an abstract certain method of organizing human activity since it is merely managing a behavior or relationship.  The mere nominal recitation of a digital map illustrating and displaying would not take the claim limitations out of the abstract grouping.  Thus the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite a digital map for displaying or illustrating which is recited at a high level of generality and merely illustrates operations which is considered insignificant extra solution activity. Each of the additional limitations, the ability to update or change the display in real time, for example, merely apply the exception in a generic digital environment.  Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The digital map that illustrates and displays data in real time that was considered extra solution activity is re-evaluated in step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the digital map is done by anything other than a generic display capable computer component and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05d indicate that the mere collection, receipt or transmission of data is well-understood, routine and conventional when claimed in a merely generic manner, as it is here.
Dependent claims 2-10 include all of the limitations of the independent claims and therefore recite the same abstract idea.  The claims narrow the abstract concept by describing additional determinations and sorting that could be done the same way mentally.  The display functions that graphically display the map and update the displayed map/data are merely post solution activity and do not functionally or structurally transform the claims into a patent eligible invention by integrating the abstract idea into a practical application, nor do they amount to significantly more for the same reasons set forth above.  Therefore Claims 1-11 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamlin et al. (US 2016/0006872).
As per Claim 1 Hamlin teaches:
A method for monitoring and improving an operation; the operation consisting of one or more key processes, each key process having one or more key activities (Hamlin Abstract and [0003-0009 and 0024] describes monitoring and improving organizational performance where processes have specific steps that are performed by agents for handling a call type or issue type), by: 
identifying at least one frustration associated with at least one key activity of an operation, each frustration having an associated frustration type and an associated frustration severity (Hamlin in at least [0024-0031, 0062] describes identifying errors and defects in performance that occur as part of handling call processes, the type of error and the severity of the error can be determined using colors associated with the traffic light methodology); 
identifying at least one metric associated with at least one key activity (Hamlin in at least [0032] describes how each process step and its associated criticality level, requirements, standards, benchmarks and measures or other indicia can be considered performance rating criteria); 
determining an improvement opportunity as a function of at least two of a number of frustrations associated with a key activity, the severity of any one frustration associated with the at least one key activity, and a number of metrics associated with any of the at least one key activity (Hamlin in at least [0024, 0052-0053, 0059] describes how an improvement opportunity is identified based on the analysis of the process steps, errors, severity, criticality and other performance criteria measures); and 
assigning a project to each improvement opportunity, wherein a priority of projects is determined as a function of a criticality of the project (Hamlin in at least [0024, 0053, 0059-0069] describes how the analysis and reporting enables identification of performance opportunities and the analysis can be used to determine who needs additional training or reinforcement in a specific area, e.g. an assigned project, the color coding can used as a way for supervisors to prioritize their coaching activities, e.g. project priority is a function of criticality of the project as is illustrated in at least Fig. 3)  .  
As per Claim 2 Hamlin further teaches:
determining a number of metrics associated with each key process; identifying an opportunity as a function of the number of metrics associated with a respective key process (Hamlin in at least [0032] describes how each process or specific process step and its associated criticality level, requirements, standards, benchmarks and measures or other indicia can be considered performance rating criteria, [0024, 0052-0053, 0059] describes how an improvement opportunity is identified based on the analysis of the process steps, errors, severity, criticality and other performance criteria measures).  
As per Claim 3 Hamlin further teaches:
determining a number of metrics associated with each key activity; identifying an opportunity as a function of the number of metrics associated with a respective key activity (Hamlin in at least [0032] describes how each process or specific process step and its associated criticality level, requirements, standards, benchmarks and measures or other indicia can be considered performance rating criteria, [0024, 0052-0053, 0059] describes how an improvement opportunity is identified based on the analysis of the process, process steps, errors, severity, criticality and other performance criteria measures)  
As per Claim 4 Hamlin further teaches:
determining a number of frustrations associated with each key process; identifying an opportunity as a function of the number of frustrations associated with a respective key process (Hamlin in at least [0024-0031, 0062] describes identifying errors and defects in performance of a process and process steps that occur as part of handling call processes, the type of error and the severity of the error can be determined using colors associated with the traffic light methodology, [0024, 0052-0053, 0059] describes how an improvement opportunity is identified based on the analysis of the process, process steps, errors, severity, criticality and other performance criteria measures).  
As per Claim 5 Hamlin further teaches:
determining a number of frustrations associated with each key activity; identifying an opportunity as a function of the number of metrics associated with a respective key activity (Hamlin in at least [0024-0031, 0062] describes identifying errors and defects in performance of a process and process steps that occur as part of handling call processes, the type of error and the severity of the error can be determined using colors associated with the traffic light methodology, [0024, 0052-0053, 0059] describes how an improvement opportunity is identified based on the analysis of the process, process steps, errors, severity, criticality and other performance criteria measures). 
As per Claim 6 Hamlin further teaches:
determining a type of frustration of each frustration (Hamlin in at least [0024-0031, 0062] describes identifying errors and defects in performance that occur as part of handling call processes, the type of error or defect and the severity of the error/defect can be determined using colors associated with the traffic light methodology), 
determining if a number of any one type of frustration exceeds a predetermined percentage of all frustrations, identifying the type of frustration as corresponding to a critical improvement opportunity when the type of frustration exceeds the predetermined percentage of all frustrations (Hamlin [0006] describes how prior system used percentage based performance evaluations, and in at least [0029, 0032-0035] describes determining the criticality and severity of defects or errors and evaluating if an agent does not perform these tasks they will receive a deduction for not performing the requirement, so their performance rating is reduced or compared to a standard against which performance data is measured, [0050-0053] describes how the error rate is evaluated so that critical requirements and issues can be built in so that additional rigor and prompts help ensure that the required level of accuracy is achieved when handling the call, see also [0069, 0097] and Figs. 3-6-A) .  
As per Claim 7 Hamlin further teaches:
sorting each frustration by severity of frustration, determining a number of occurrences of each type of severe frustration, and identifying a critical improvement opportunity when the number of any one severe frustration exceeds a predetermined number  (Hamlin in at least [0024-0035, 0050-0053, 0057-0062, 0069, 0085-0086, 0094-0098] describes identifying errors and defects in performance that occur as part of handling call processes, the type of error and the severity of the error can be determined using colors associated with the traffic light methodology and used to identify improvements, training or coaching opportunities based on the evaluation of the performance against standards and measures of performance level requirements, Fig. 8 also illustrates a report used to sort evaluations).  
As per Claim 8 Hamlin further teaches:
displaying a digital map, the digital map graphically displaying each key activity, graphically displaying an association between the at least one frustration and the associated activity, and graphically displaying the association between the metric and the key activity (Hamlin in at least Figs. 2-9 illustrate interfaces that graphically display processes and process steps and an association between errors, missed steps, defects and the associated steps, performance ratings and the criticality and severity of the steps and performance).  
As per Claim 9 Hamlin further teaches:
determining whether the project is a critical potential project, prioritizing the project as a function of a critical potential project status (Hamlin in at least [0043-0046] describe the ability to determine step severity and to assist supervisors in prioritizing their coaching based on the severity of a step missed as is further described in at least [0057-0069] where performance reports are generated to help prioritize improvement efforts based on different status and performance criteria information, [0063, 0096] also describes the status of a call or process step, [0071] describes the status of the evaluation itself, see also Figs. 2-9).  
As per Claim 10 Hamlin further teaches:
updating an image of the project displayed at the digital map as function of priority of the project by determining a project status, updating a status display of the project as a function of one of a change in project status, determining whether a project is complete, and determining a project status when not complete (Hamlin Figs. 2-9 and at least [0091-0100] illustrate and describe updating interfaces to reflect that status of both the call itself as being completed and the evaluation of the steps of the process, the status information based on the priority, severity and criticality of the steps and other performance rating criteria and elements of the call process).
As per Claim 11, the limitations are substantially similar to those set forth in at least Claims 1 and 8 and are therefore rejected based on the same reasons and rationale set forth in the rejections of Claims 1 and 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Charnock et al. (US 2006/0271526) Sociological Data Analysis.
Dupont et al. (US 2012/0137367) Continuous Anomaly Detection based on Behavior Modeling and Heterogeneous Information Analysis.
Song (US 2006/0044307) Visually Representing Project Metrics on 3-D Building Models.
Bainbridge et al. (US 8,577,719) Strategic Quality Support System.
Scotto et al. (US 2003/0216926) Guiding a Business After an Initial Funding State to an Initial Public Offering Readiness State.
Finan (US 2011/0295653) Management System and Operating Control Capability Maturity Model.
Turner (US 2006/0020500) Creative Guidance System.
Young et al. (US 2003/0018487) Assessing and Improving Social Responsibility of a Business.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623